Title: To Thomas Jefferson from George Washington, [16 January 1792]
From: Washington, George
To: Jefferson, Thomas


          
            Dear Sir
            Monday Evening [16 Jan. 1792]
          
          Colo. Hamilton came so late that I could only broach the subject to him. He will breakfast with me at 8 Oclock, at which time If you can make it convenient I should be glad of your Company, after which we will talk the matter over fully. Yrs.,
          
            G W
          
        